Case 1:18-cr-00258-BLW Document 849-3 Filed 04/22/21 Page 1 of 2

AMENDMENT TO
CERTIFICATE OF ORGANIZATION “LED EFFECTIVE
LIMITED LIABILITY COMPANY

Title 30, Chapters 21 and 25, Idaho Code 2017 FEB 23 PM Is {3

Base Filing fee: $30.00. SECRETAR
Complete and submit the application in duplicate. STATE OF Dayare

 

4. The name of the limited liability company is:
Metro Finish LLC

 

12/8/2016

 

2. The date the certificate of organization was originally filed :

3. The name of the limited liability company is amended to:
Metropolitan Brothers LLC

 

4, The complete street and mailing addresses of the principal office is amended to:

 

(Street Address}

 

(Mailing Address, if dillerant}

5. The mailing address for future correspondence (annual reports) is amended to:

 

{Address}

6. The name and address of the managers/members shall be amended as follows:

Add: [] Delete:

 

{Name} (Address)

Add: O Delete: C]

 

(Name} ~ (Address)

Add: [7] Delete:

 

(Nama) (Address)

EXHIBIT

  

£

 

ALL-STATE LEGAL®

7. Signature of a manager, member, or authorized person. Soctiny ous awe
Printed Name: Mikhail iyerusalimets ,

 
 

IDAHO SECRETARY OF STATE
02/23/2017 65:00
CR: 12955156 CT:172099 BH: 1570418
Printed Name: L@ 30.00 = 30.00 ORGAN AMEN #2

Signature:___- | “

 

Signature:

W175 BIS

 

 
Case 1:18-cr-00258-BLW Document 849-3 Filed 04/22/21 Page 2 of 2

CERTIFICATE OF ORGANIZATION
LIMITED LIABILITY COMPANY

 

i FILED
is} Title 30, Chapters 21 and 25, Idaho Code EFFECTIVE
Filing fee: $100 typed, $120 not typed 2016 DEC ~8 PM 2: 27
Complete and submit the application in duplicate. SECRETARY OF STATE

o, STATE OF IDAHO
1. The name of the limited liability company is:

Metro Finish LLC

 

(Remember to includa thea words “Limited Liability Company,” "Limited Gompany." or tha abbreviations L.L.C,, LLC, or LC)

2. The complete street and mailing addresses of the principal office is:
12554 w bridger st ste 122 boise id 83713

 

(Streat Address}

 

(Mailing Address, if different)

3. The name of the registered agent and the street address of the registered agent:
Vasiliy lyerusalimets 12554 w bridger st ste 122 boise id 83713

 

(Name) (Address cannot be a posi office box or postal mait box}

4. The name and address of at least one governor of the limited liability company:

 

 

 

 

Vasiliy lyerusalimets 12554 w bridger st ste 122 boise id 83713
(Nama) {Address}
Mikhail lyerusalimets 12554 w bridger st ste 122boise id 83713
(Name) {Address}
(Alama) (Agidress)}
(Name; {Address}

5. Mailing address for future correspondence (annual report notices):
12554 w bridger st ste 122 boise id 83713

 

{Address}

 

Secretary of State use only

Signature of organiz: r(s),/ -
1/4) p

  

 

 

 

Signature: $<" IDAHO SECRETARY OF STATE
pe . 12/08/2016 05:00
Printed Name: Vasiliy lyerusalimets CK: CASH CT:2327052 BH: isse5ee
1@ 1090.00 = 100.00 ORGAN LLO #2
Signature: iN \ ASAD

 

Printed Name:

Rev. 1172015

 
